 


110 HRES 1271 EH: Recognizing National Homeownership Month and the importance of homeownership in the United States.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1271 
In the House of Representatives, U. S., 
 
June 26, 2008 
 
RESOLUTION 
Recognizing National Homeownership Month and the importance of homeownership in the United States. 
 
 
Whereas the President of the United States has issued a proclamation designating the month of June 2008 as National Homeownership Month;  
Whereas the people of the United States are one of the best-housed populations in the world;  
Whereas owning a home is a fundamental part of the American dream and is the largest personal investment many families will ever make;  
Whereas homeownership provides economic security for homeowners by aiding them in building wealth over time and strengthens communities through a greater stake among homeowners in local schools, civic organizations, and churches;  
Whereas creating affordable homeownership opportunities requires the commitment and cooperation of the private, public, and nonprofit sectors, including the Federal Government and State and local governments;  
Whereas homeownership can be sustained through appropriate homeownership education and informed borrowers; and  
Whereas affordable homeownership will play a vital role in resolving the crisis in the United States housing market: Now, therefore, be it  
 
That the House of Representatives— 
(1)fully supports the goals and ideals of National Homeownership Month; and  
(2)recognizes the importance of homeownership in building strong communities and families.  
 
Lorraine C. Miller,Clerk. 
